Dear Mr. Russell,
This office is in receipt of your opinion request dated March 13, 1995. Specifically, you ask whether a Tangipahoa Parish governing authority can refuse overtime pay to employees of its Registrar of Voters.
The Fair Labor Standards Act, 29 U.S.C. § 201 et seq., is controlling and extends to all state, state subdivisions and local government employees. 29 U.S.C. § 203(d) and (x); see, also, Garcia v. San Antonio Metropolitan TransitAuthority, 105 S.Ct. 1005 (1985).  A registrar of voters is appointed by the governing authority of each parish for that parish. LSA-R.S. 18:51.  A portion of the compensation of registrars and their employees is to be paid by the parish governing authority. LSA-R.S. 18:59. The Tangipahoa Parish Council is the governing authority for Tangipahoa Parish. Consequently, the Council is subject to the Fair Labor Standards Act.
29 U.S.C. § 207(a)(1) mandates:
     Except as otherwise provided by this section, no employer shall employ any of his employees who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce, for a workweek longer than forty hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed.
Therefore, any retroactive denial of overtime pay to employees is strictly forbidden by the Fair Labor Standards Act. If a willful violation of this provision occurs, the employer shall be liable to the employee or employees affected in the amount of their unpaid overtime compensation. 29 U.S.C. § 216.
However, there is nothing in the Louisiana revised statutes or the Fair Labor Standards Act  that limits the Tangipahoa Parish Council's power to bar employees from working future overtime hours and, consequently, discontinue paying future overtime earnings.
Please contact this office if you need further assistance.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ GINA M. PULEIO Assistant Attorney General
RPI/GMP/pb/gmp/opinion/ 95-144